                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

CONTINENTAL WESTERN
INSURANCE COMPANY, an Iowa
corporation;                                                               8:19CV41
                        Plaintiff,
                                                                            ORDER
        vs.

ANDERSEN FARMS, INC., a Nebraska
corporation; ANDERSEN FAMILY FARMS,
a Nebraska general partnership; BRYCE
ANDERSEN, an individual; LUANNE
ANDERSEN, an individual; CITY OF
SOUTH SIOUX CITY, NEBRASKA, a
Nebraska municipal corporation; FARMERS
MUTUAL INSURANCE COMPANY OF
NEBRASKA, BPA AG, INC., a Nebraska
corporation; SWA AG, INC., a Nebraska
corporation; SPA AG, INC., a Nebraska
corporation; and BWA AG, INC., a Nebraska
corporation;

                        Defendants.

       The Court has been advised that the parties in the above-captioned matter have settled their
claims. (Filing No. 73.) Accordingly,

       IT IS ORDERED that:

       1.      Within thirty (30) calendar days of the date of this order, the parties shall file a joint
               stipulation for dismissal (or other dispositive stipulation) with the clerk of court,
               together with submitting to the trial judge a draft order which will fully dispose of
               the case.

       2.      Absent compliance with this order, this case (including all counterclaims and the
               like) may be dismissed without further notice.

       3.      The clerk of court is directed to terminate the pretrial and trial settings, and any
               hearings set in this case.


       Dated this 6th day of September, 2019.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
